Hog theft is the offense; penalty, confinement in the penitentiary for a period of two years.
This court is without jurisdiction to entertain the appeal for the reason that the appeal bond is not approved by the judge. See Art. 818, C. C. P. The approval of the bond by the sheriff and the district judge is essential. Moreover, the bond was made during the term of court at which the judgment was rendered. In a felony case, to warrant the release of the accused on bail during the term, a recognizance is essential. See Art. 817, C. C. P., also Albidrez v. State, 299 S.W. 898, and cases cited therein, namely, Lang v. State, 80 Tex. Crim. 272; Hale v. State, 87 Tex.Crim. R..
The appeal is dismissed.
Dismissed. *Page 631